                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION
                                      IN ADMIRALTY

                                                     ) Civil Action No.: 2:20-cv-334-RMG
                                                     )
    Carl Schroter GmbH & Co. KG,                     )
                                                     )
                  Plaintiff,                         )               DEFENDANT’S
                                                     )                EMERGENT
    vs.                                              )           MOTION TO VACATE
                                                     )               WARRANT OF
    Smooth Navigation S.A.                           )        ATTACHMENT OF VESSEL
                                                     )
                  Defendant.                         )
                                                     )


          COMES NOW, Defendant Smooth Navigation S.A. (“Smooth” or “Defendant”), via

restricted appearance pursuant to Fed. R. Civ. P. Supp. Adm. R. E(8),1 to move this Honorable

Court on an emergency basis, pursuant to Fed. R. Civ. P. Supp. Adm. R. E(4)(f),2 to vacate the

Warrant of Attachment of its Vessel issued on January 31, 2020 (ECF No. 9).

          Defendant is the owner of the M/V EVOLUTION, the oceangoing bulk carrier registered

in the Republic of Liberia, bearing IMO Number 9122899, and which has been restrained and

attached at Charleston since January 31, 2020 (the “Vessel”). Smooth hereby moves pursuant to

Supplemental Admiralty Rule E(4)(f) for a prompt hearing at which Plaintiff Carl Schroter GmbH




1
 (8) RESTRICTED APPEARANCE. An appearance to defend against an admiralty and maritime claim
with respect to which there has issued process in rem, or process of attachment and garnishment, may be
expressly restricted to the defense of such claim, and in that event is not an appearance for the purposes of
any other claim with respect to which such process is not available or has not been served.

2
  (4)(f) Procedure for Release From Arrest or Attachment. Whenever property is arrested or attached, any
person claiming an interest in it shall be entitled to a prompt hearing at which the plaintiff shall be required
to show why the arrest or attachment should not be vacated or other relief granted consistent with these
rules….

                                                       1
& Co. KG (“Plaintiff” or “Schroter”) shall be required to show cause why the ex parte attachment

of Plaintiff’s Vessel should not be vacated.

          As set forth more fully in the Defendant’s supporting Memorandum of Law filed herewith

and in the accompanying Declaration of Michail D. Kokkinis, President and Director of Smooth,

Plaintiff lacks the prima facie maritime claim that is required by Supplemental Admiralty Rule B

to maintain an attachment of the Vessel. Further, there are considerable equitable considerations

which militate for vacatur of the attachment. In this regard, while ex parte maritime attachment

is an extraordinary equitable remedy which permits a claimant to restrain another party’s property

without notice, it follows that when the attaching party comes to Court with unclean hands, the

attachment should not stand. Hence the procedure for release from arrest or attachment. 3

          In view of the mounting costs and delays the Defendant is incurring while the Vessel is

judicially restrained from trading, the Defendant respectfully requests a hearing on the merits as

soon as can possibly be scheduled.

                                     [Signature page follows]




3
    See supra FN 2.

                                                 2
Respectfully submitted, this 20th Day of February 2020 at Charleston, South Carolina.


                                             WOMBLE BOND DICKINSON (US) LLP

                                             /s/ Ryan Gilsenan____________________
                                             Ryan D. Gilsenan, Fed ID No. 9837
                                             5 Exchange Street
                                             P.O. Box 999
                                             Charleston, South Carolina 29401
                                             (843) 720-4617
                                             Email:
                                                     Ryan.gilsenan@wbd-us.com


                                             Thomas L. Tisdale (Pro Hac Vice forthcoming)
                                             Timothy J. Nast (Pro Hac Vice forthcoming)
                                             Tisdale Law Offices, LLC
                                             200 Park Avenue, Suite 1700
                                             New York, New York 10166
                                             (212) 354-0025
                                             Email:
                                                    ttisdale@tisdale-law.com
                                                    tnast@tisdale-law.com

                                             Counsel for the Defendant Smooth Navigation
                                             S.A.




                                               3
